PER CURIAM.
In light of Burwell v. Hobby Lobby Stores, Inc., 573 U.S.-,-, 134 S.Ct. 2751, 2785, 189 L.Ed.2d 675 (2014), the appellants’ complaint submits a facially plausible claim for relief under the Religious Freedom Restoration Act (RFRA), 42 U.S.C. § 2000bb-l(a) to (e). See. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). It thus appears unnecessary to address the appellants’ remaining claims, see Hobby Lobby, 573 U.S. at-, 134 S.Ct. at 2785, and the doctrine of constitutional avoidance particularly counsels us not to give unnecessary answers to constitutional questions, see, e.g., Ashwander v. TVA, 297 U.S. 288, 345-48, 56 S.Ct. 466, 80 L.Ed. 688 (1936) (Brandéis, J., concurring).
We reverse the Federal Rule of Civil Procedure 12(b)(6) dismissal of the appellants’ RFRA claim, vacate the dismissal of the appellants’ remaining claims without expressing any view on the merits, and remand for further proceedings consistent with Hobby Lobby.